


AMENDMENT NO. 2 ("Amendment") dated as of May 31, 2012,
to the
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
dated as of December 31, 2008 by and between
THQ Inc., a Delaware corporation (the "Company"),
and BRIAN J. FARRELL (the "Executive”), as amended




May 31, 2012
THQ Inc.
29903 Agoura Road
Agoura Hills, CA 91301


Attention: Secretary




Gentlemen:
Please refer to the Second Amended and Restated Employment Agreement dated as of
December 31, 2008 ("Agreement") by and between THQ Inc., a Delaware corporation
(the "Company"), and Brian J. Farrell (the "Executive"), as amended by Amendment
No. 1 to the Agreement dated as of January 31, 2012 (the Agreement as so amended
hereinafter referred to as the "Employment Agreement").
The Company and Executive hereby further amend the Employment Agreement as
follows:
1)    Executive hereby consents to the employment by the Company of Jason Rubin
("Rubin") as President of the Company, effective May 25, 2012.
2)    Notwithstanding the above, Executive will retain the title, position, and
responsibilities of Chief Executive Officer of the Company along with
Executive's current terms of compensation and benefits, and Rubin will report to
Executive.
3)    The foregoing shall not be deemed a breach of the Employment Agreement by
either party, nor shall it be deemed to constitute "Good Reason" under Section
7.4(a) of the Employment Agreement.
4)    By entering into this Amendment, neither party waives any rights or
remedies, and this Amendment shall not be deemed a waiver of the same or any
other provision of the Employment Agreement except as specifically set forth
herein. Except as specifically amended in this Amendment, all other terms and
conditions of the Employment Agreement shall continue in full force and effect
and govern this Amendment as if repeated herein in full, and are hereby ratified
and affirmed. Unless specified otherwise within this Amendment, all capitalized
terms used in this Amendment shall have the same meanings ascribed to them as
set forth in the Employment Agreement. In the event of any conflict between the
express terms of the Employment Agreement and this Amendment, the terms of this
Amendment shall control.






--------------------------------------------------------------------------------




THQ Inc.
May 31, 2012
Page 2




5)    Company hereby agrees to pay Executive's reasonable legal fees incurred in
connection with the review, interpretation, drafting and documentation of this
Amendment up to a maximum amount of Two Thousand Five Hundred US Dollars (US
$2500.00).
Yours very truly,
/s/ Brian J. Farrell
Brian J. Farrell
Agreed to:
THQ Inc.


By: /s/ Edward L. Kaufman
Its EVP, Business and Legal Affairs




